DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.
Both claims appear to involve only methods of making diagrams.  None of the statutory classes of invention are involved.
The claim(s) should be rewritten as appropriate to clearly set forth a patentable invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/047,913 (see US 2021/0108120). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, with respect to present claims 1-12, claim 1 in the other application reads in part:

    PNG
    media_image1.png
    348
    403
    media_image1.png
    Greyscale

The claim further recites amounts and diagram coordinates.  With respect to present claims 13 and 14, claims 12 and 13 of the other application are directed to methods of making diagrams.
Based on the foregoing, the present claims are provisionally rejected as nonstatutory double patenting.  The amounts overlap those presently claimed and the other application 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by CN document (CN103865491).
The English translation provided by the applicant is cited below.
The CN document is directed to a hydrofluorocarbon refrigerant [0001].  With respect to claims 1-5 and 9-12 refrigerants with R32, R125, R143a, and R134a are taught [0012, 0014, 0028-0033].  The amounts taught therein fall within or overlap those presently claimed.  Further with respect to claim 3, the reference teaches use as an alternative for R404a [0028].  Still further with respect to claims 9-12, the reference teaches methods and equipment [0007, 0016].
In light of the foregoing, the claims are rejected as anticipated.
Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN document (CN103865491).
The CN document is discussed above.

Nevertheless, the CN document is directed to a hydrofluorocarbon refrigerant [0001].  With respect to claims 1-5 and 9-12 refrigerants with R32, R125, R143a, and R134a are taught [0012, 0014, 0028-0033].  The amounts taught therein fall within or overlap those presently claimed.  Further with respect to claim 3, the reference teaches use as an alternative for R404a [0028].  Still further with respect to claims 9-12, the reference teaches methods and equipment [0007, 0016].
It would have been obvious for a refrigerant composition, method, and equipment, as taught by the CN document, to have R32, R125, R143a, and R134a, as also taught by the CN document, because the reference is directed to a refrigerant composition.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Motta (WO2017/062642).
Motta teaches refrigerant compositions, methods, and systems (equipment) [Abstract].  With respect to claims 1-5, the reference teaches refrigerant compositions with, among others, R32, R125, R143a, and R134a, and amounts thereof [0009-0011, 0014, 0015, 0033, 0043, 0058, 0059, 0068]. With respect to claim 3, alternatives to R404A are taught [0002].  With respect to claim 5, amounts of other components may be zero or trace.  With respect to claims 6-8, additives and lubricants are taught [0045, 0046].  Further with respect to claims 9-12, methods and systems are taught [0047-0051].
Based on the foregoing, the claims are rejected as anticipated.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Motta (WO2017/062642).
Motta is discussed above.
	It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Nevertheless, Motta teaches refrigerant compositions, methods, and systems (equipment) [Abstract].  With respect to claims 1-5, the reference teaches refrigerant compositions with, among others, R32, R125, R143a, and R134a, and amounts thereof [0009-0011, 0014, 0015, 0033, 0043, 0058, 0059, 0068]. With respect to claim 3, alternatives to R404A are taught [0002].  With respect to claim 5, amounts of other components may be zero or trace.  With respect to claims 6-8, additives and lubricants are taught [0045, 0046].  Further with respect to claims 9-12, methods and systems are taught [0047-0051].
It would have been obvious for a refrigerant composition, method, and equipment, as taught by Motta, to have R32, R125, R143a, and R134a in the amounts presently claimed, as also taught by Motta, because the reference is directed to refrigerants and use thereof.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1765